Affirmed and Memorandum Opinion filed February 5, 2009







Affirmed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00441-CR
NO. 14-07-00442-CR
____________
 
DELVIN E. BRADFORD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County, Texas
Trial Court Cause Nos.
1085154, 1085155
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a plea of guilty to the offenses of attempted capital murder (Trial
Court Cause No. 1085154, Appeal No. 14-07-00441-CR) and possession of a
controlled substance with intent to deliver (Trial Court Cause No. 1085155,
Appeal No. 14-07-00442-CR).  On May 23, 2007, the trial court sentenced
appellant in both causes to confinement for twenty-five years in the
Institutional Division of the Texas Department of Criminal Justice.  The trial
court ordered the sentences to run concurrently.  Appellant filed a notice of
appeal in both causes.
Appellant=s appointed counsel filed a brief in
which he concludes the appeals are wholly frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the record in each
cause demonstrating why there are no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate records and file a pro se response.  See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). At appellant=s request, the record in each cause
was provided to him.  On January 23, 2009, appellant filed a pro se response to
counsel=s brief.
We have
carefully reviewed the record in each cause and counsel=s brief, as well as appellant=s pro se response. We  agree with
counsel that the appeals are wholly frivolous and without merit.  Further, in
each cause we find no reversible error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the state.  We are not to
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.  See
Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).  
Accordingly,
in each cause the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).